Agreement Number:



 

 

 

 

 

 

 

 

AGREEMENT



between



FISERV SOLUTIONS, INC.

255 Fiserv Drive

Brookfield, WI 53045-5815



and



Heritage Commerce Corp.

150 Almaden Blvd.

San Jose, CA 95113



 

 

 

 

 

 

 

Date: October 20, 2003



 

 

 

 

© Copyright 2000 by Fiserv Solutions, Inc.

All Rights Reserved

This document contains proprietary and confidential information of Fiserv
Solutions, Inc. and may not be copied, published, disclosed or distributed
without the express written consent of Fiserv Solutions, Inc. The material in
this document, including terms, procedures, fees and other conditions, comprise
an agreement to consider which will remain valid for ninety (90) days from
August 4, 2003.

AGREEMENT dated as of October 20, 2003 ("Agreement") between FISERV SOLUTIONS,
INC., a Wisconsin corporation ("Fiserv"), and Heritage Commerce Corp., a
California corporation ("Client").





Fiserv and Client hereby agree as follows:



1. Term. The initial term of this Agreement shall be five (5) years following
the date Fiserv Services (as defined below) are first used by Client and unless
written notice of non-renewal is provided by either party at least 120 days
prior to expiration of the term, this Agreement shall automatically renew for a
term of five (5) years. This Agreement shall be effective on the day services
are first provided to Client by Fiserv ("Effective Date").



2. Services. (a) Services Generally. Fiserv, itself and through its affiliates,
agrees to provide Client, and Client agrees to obtain from Fiserv services
("Services") and products ("Products") (collectively, "Fiserv Services")
described in the attached Exhibits:



Exhibit A - Account Processing Services

Exhibit B - Item Processing Services



The Exhibits set forth specific terms and conditions applicable to the Services
and/or Products, and, where applicable, the Fiserv affiliate so performing.
Client may select additional services and products from time to time by
incorporating an appropriate Exhibit to this Agreement.



(b) Implementation Services. Fiserv will provide services (i) to convert
Client's existing applicable data and/or information to the Fiserv Services
and/or (ii) to implement the Fiserv Services. These activities are referred to
as "Implementation Services". Client agrees to cooperate with Fiserv in
connection with Fiserv's provision of Implementation Services and to provide all
necessary information and assistance to facilitate the conversion and/or
implementation. Client is responsible for all out-of-pocket expenses associated
with the Implementation Services. Fiserv will provide Implementation Services as
required in connection with Fiserv Services.



(c) Training Services. Fiserv shall provide training, training aids, user
manuals, and other documentation for Client's use as Fiserv finds necessary to
enable Client personnel to become familiar with Fiserv Services. If requested by
Client, classroom training in the use and operation of Fiserv Services will be
provided at a training facility designated by Fiserv. All such training aids and
manuals remain Fiserv's property.



3. Fees for Fiserv Services. (a) General. Client agrees to pay Fiserv:



(i) Fees for Fiserv Services for the following month as specified in the
Exhibits;

(ii) out-of-pocket charges for the following month payable by Fiserv for the
account of Client; and

(iii) Taxes (as defined below) thereon (collectively, "Fees").



Fiserv shall timely reconcile Fees paid by Client for the Fiserv Services for
the month and the fees and charges actually due Fiserv based on Client's actual
use of Fiserv Services for such month. Fiserv shall either issue a credit to
Client or provide Client with an invoice for any additional fees or other
charges owed. Fiserv may change the amount of Fees billed to reflect appropriate
changes in actual use of Fiserv Services. Fees may be increased from time to
time as set forth in the Exhibits, provided, however, that Client receives 60
days prior written notice of such fee increases. Upon 60 days prior written
notification to Client and upon acceptance by Client, Fiserv may increase its
fees in excess of amounts listed in the Exhibits in the event that Fiserv
implements major system enhancements as required by changes in law or government
regulation; provided that any such fee increase: (A) shall be similarly applied
to Fiserv's clients receiving similar services; and (B) shall not exceed 20%.



(b) Additional Charges. Fees for out-of-pocket expenses, such as telephone,
microfiche, courier, and other charges incurred by Fiserv for goods or services
obtained by Fiserv on Client's behalf shall be billed to Client at cost plus the
applicable Fiserv administrative fee. Such out-of-pocket expenses may be changed
from time to time upon notification of a fee change from a vendor/provider. The
Fees do not include, and Client shall be responsible for, furnishing
transportation or transmission of information between Fiserv's service
center(s), Client's site(s), and any applicable clearing house, regulatory
agency, or Federal Reserve Bank.



(c) Taxes. Fiserv shall add to each invoice any sales, use, excise, value added,
and other taxes and duties however designated that are levied by any taxing
authority relating to the Fiserv Services ("Taxes"). In no event shall "Taxes"
include taxes based upon the net income of Fiserv.



(d) Payment Terms. Estimated Fees are due and payable monthly 15 days after
Client's receipt of invoice; except that Client may withhold an invoiced amount
that is disputed by Client in good faith, provided that Client gives Fiserv
written notice and explanation of such good faith dispute within 15 days after
Client's receipt of invoice. Client shall pay Fiserv through the Automated
Clearing House. In the event any undisputed amounts due remain unpaid beyond the
30th day after payment is due, Client shall pay a late charge of 1.5 % per
month. With the exception of amounts disputed in good faith as set forth herein,
Client agrees that it shall neither make nor assert any right of deduction or
set-off from Estimated Fees on invoices submitted by Fiserv for Fiserv Services.



4. Access to Fiserv Services. (a) Procedures. Client agrees to comply with
applicable regulatory requirements and procedures for use of Services
established by Fiserv.



(b) Changes. Fiserv continually reviews and modifies Fiserv systems used in the
delivery of Services (the "Fiserv System") to improve service and comply with
government regulations, if any, applicable to the data and information utilized
in providing Services. Fiserv reserves the right to make changes in Services,
including but not limited to operating procedures, type of equipment or software
resident at, and the location of Fiserv's service center(s), provided that any
such change shall not have a material adverse affect on the Services. Fiserv
will provide at least 30 days prior written notification to Client of any
material change that affects Client's normal operating procedures, reporting, or
service costs prior to implementation of such change.



(c) Communications Lines. Fiserv shall order the installation of appropriate
communication lines and equipment to facilitate Client's access to Services.
Client understands and agrees to pay charges relating to the installation and
use of such lines and equipment as set forth in the Exhibits.



(d) Terminals and Related Equipment. Client shall obtain necessary and
sufficient terminals and other equipment, approved by Fiserv and compatible with
the Fiserv System, to transmit and receive data and information between Client's
location(s), Fiserv's service center(s), and/or other necessary location(s).
Fiserv's terminal and equipment requirements shall be set forth on the
applicable exhibits. Fiserv and Client may mutually agree to change the type(s)
of terminal and equipment used by Client.



5. Client Obligations. (a) Input. Client shall be solely responsible for the
input, transmission, or delivery to and from Fiserv of all information and data
required by Fiserv to perform Services unless Client has retained Fiserv to
handle such responsibilities, as specifically set forth in the Exhibits. The
information and data shall be provided in a format and manner approved by
Fiserv. Client will provide at its own expense or procure from Fiserv all
equipment, computer software, communication lines, and interface devices
required to access the Fiserv System. If Client has elected to provide such
items itself, Fiserv shall provide Client with a list of compatible equipment
and software; Client agrees to pay Fiserv's standard fee for recertification of
the Fiserv System resulting therefrom.



(b) Client and Fiserv Personnel. Client shall designate appropriate Client
personnel for training in the use of the Fiserv System. Client shall supply
Fiserv with reasonable access to Client's site during normal business hours for
Implementation Services and shall cooperate with Fiserv personnel in their
performance of Services. Fiserv shall cause its representatives to comply with
Client's facility, safety, and security rules and regulations and other
reasonable instructions of Client when performing work at a Client facility,
provided that Client supplies Fiserv with copies of all such rules and
regulations in writing and reasonably in advance, and shall conduct its work at
Client facilities in such a manner as to avoid endangering the safety, or
interfering with the convenience of, Client's representatives of customers. Upon
the reasonable request of Client, in the event any Fiserv representative
violates any of such rules and regulations while performing Services at Client's
facility, Fiserv agrees to remove such Fiserv representative as soon as
practically possible and replace such representative as soon as practicable.



(c) Use of Fiserv System. Client shall (i) comply with any operating
instructions on the use of the Fiserv System provided by Fiserv; (ii) review all
reports furnished by Fiserv for accuracy; and (iii) work with Fiserv to
reconcile any out of balance conditions. Client shall determine and be
responsible for the authenticity and accuracy of all information and data
submitted to Fiserv.



(d) Year 2000 Compliance. Client shall be responsible for ensuring that its
systems are Year 2000 compliant and capable of passing and/or accepting date
formats from and/or to the Fiserv System.



6. Ownership and Confidentiality. (a) Definition.



(i) Client Information. "Client Information" means: (A) the following type of
information that is marked with a restrictive legend, or if not so marked with
such legend or is disclosed orally, is identified as confidential at the time of
disclosure (and written confirmation thereof is promptly provided to Fiserv):
confidential plans, customer lists, data, trade secrets, business information,
research, development, business affairs (including that of Client's affiliates,
customers, or vendors or suppliers), proprietary material, and any other
information of any kind whatsoever which Client discloses, in writing, orally or
visually, to Fiserv or to which Fiserv obtains access in connection with the
negotiation and performance of this Agreement which relates to the Client, its
customers and employees, or third-party vendors of licensors who have made
confidential or proprietary information available to Client; and (B) any
information and data concerning the Client's customers or the business and
financial records and accounts of Client's customers (whether or not any such
information is marked with a restrictive legend); and (C) any information and
data received from Client that Fiserv reasonably ought to know is confidential
(whether or not any such information is marked with a restrictive legend).



(ii) Fiserv Information. "Fiserv Information" means: (A) confidential plans,
information, research, development, trade secrets, business affairs (including
that of any Fiserv client, supplier, or affiliate), and other proprietary
material of Fiserv that is marked with a restrictive legend, or if not so marked
with such legend or is disclosed orally, is identified as confidential at the
time of disclosure (and written confirmation thereof is promptly provided to
Client); and (B) Fiserv's proprietary computer programs, including custom
software modifications, software documentation and training aids, and all data,
code, techniques, algorithms, methods, logic, architecture, and designs embodied
or incorporated therein (whether or not any such information is marked with a
restrictive legend); and (C) any information and data received from Fiserv that
Client reasonably ought to know is confidential (whether or not any such
information is marked with a restrictive legend).



(iii) Information. "Information" means Client Information and Fiserv
Information. No obligation of confidentiality applies to any Information that
the receiving party ("Recipient") (A) already possesses without obligation of
confidentiality; (B) develops independently; or (C) rightfully receives without
obligation of confidentiality from a third party. No obligation of
confidentiality applies to any Information that is, or becomes, publicly
available without breach of this Agreement.



(b) Obligations. Recipient agrees to hold as confidential all Information it
receives from the disclosing party ("Discloser"). All Information shall remain
the property of Discloser or its suppliers and licensors. Information will be
returned to Discloser at the termination or expiration of this Agreement. Fiserv
acknowledges that Client has a responsibility to its customers to keep
information about its customers and their records and accounts strictly
confidential. In addition to the other confidentiality obligations set forth in
this Agreement, Fiserv specifically agrees that it will not use any information
about Client's customers in any manner prohibited by Title V of the
Gramm-Leach-Bliley Act and it will not disclose or use any customer information
other than to carry out the specific purposes for which Client disclosed such
information to Fiserv. Recipient will use the same care and discretion to avoid
disclosure of Information as it uses with its own similar information that it
does not wish disclosed, but in no event less than a reasonable standard of
care. Recipient may only use Information in accordance with the purpose of this
Agreement. Recipient may disclose Information to (i) employees and employees of
affiliates who have a need to know; and (ii) any other party with Discloser's
written consent. Before disclosure to any of the above parties, Recipient will
have a written agreement with such party sufficient to require that party to
treat Information in accordance with this Agreement. Recipient may disclose
Information to the extent required by law. However, Recipient agrees to give
Discloser prompt notice so that it may seek a protective order. The provisions
of this sub-section survive any termination or expiration of this Agreement.



(c) Residuals. Nothing contained in this Agreement shall restrict Recipient from
the use of any ideas, concepts, know- how, or techniques contained in
Information that are related to Recipient's business activities ("Residuals"),
provided that in so doing, Recipient does not breach its obligations under this
Section and subject further to the patents and copyrights of the Discloser.
However, this does not give Recipient the right to disclose the Residuals except
as set forth elsewhere in this Agreement.



(d) Fiserv System. The Fiserv System contains information and computer software
that are proprietary and confidential information of Fiserv, its suppliers, and
licensors. Client agrees not to attempt to circumvent the devices employed by
Fiserv to prevent unauthorized access to the Fiserv System, including, but not
limited to, alterations, decompiling, disassembling, modifications, and reverse
engineering thereof.



(e) Information Security and Privacy.



(i) Fiserv acknowledges that Client is required to comply with the information
security standards required by Title V of the Gramm-Leach- Bliley Act and the
regulations issued thereunder and with other statutory and regulatory
requirements. Fiserv shall adopt and maintain an information security program
with appropriate measures designed to meet the objectives of the guidelines
establishing standards for safeguarding non-public Client customer information
as adopted by any federal regulatory agencies having jurisdiction over Client's
affairs (the "Guidelines").



(ii) Within 30 days of Client's written request, Fiserv shall make available for
Client's review at Fiserv's data center Fiserv's written information security
policies for the protection of Client customer information. The security
policies shall be designed to: (A) Ensure the security, integrity and
confidentiality of Client customer information; (B) Protect against any
anticipated threats or hazards to the security or integrity of such information;
and (C) Protect against unauthorized access to or use of such information that
could result in substantial harm or inconvenience to the person that is the
subject of such information. The policies shall include provisions for intrusion
testing and the prompt reporting to Client of security breaches and other
incidents that Fiserv reasonably believes to have resulted in unauthorized
access to Client customer information.



(iii) Fiserv shall update such policies as required by the Guidelines, and shall
permit Client to review reports on implementation of its information security
program and its information security policies as reasonably requested by Client,
including without limitation review of audits, summaries or test results or
other equivalent evaluations performed by Fiserv in this regard.



(iv) Fiserv shall comply with the applicable elements of such policies in
performing the Services.



(f) Confidentiality of this Agreement. Fiserv and Client agree to keep
confidential the prices, terms and conditions of this Agreement, without
disclosure to third parties.



7. Regulatory Agencies, Regulations and Legal Requirements. (a) Client Files.
Records maintained and produced for Client ("Client Files") may be subject to
examination by such Federal, State, or other governmental regulatory agencies as
may have jurisdiction over Client's business to the same extent as such records
would be subject if maintained by Client on its own premises. Client agrees that
Fiserv is authorized to give all reports, summaries, or information contained in
or derived from the data or information in Fiserv's possession relating to
Client when formally requested to do so by an authorized regulatory or
government agency, subject, however, to the following: Fiserv shall give notice
to Client within 10 days of receiving requests by federal and/or state
authorities to examine Fiserv's records pertaining to Client unless otherwise
prohibited by the regulating authority. At Client's written request and sole
expense, Fiserv shall reasonably cooperate with Client in seeking a protective
order with respect to such records.



(b) Compliance with Regulatory Requirements. Client agrees to comply with
applicable regulatory and legal requirements.



(c) Regulatory Audit. Fiserv acknowledges and agrees that the banking regulatory
agencies having jurisdiction over Client may audit Fiserv's performance as
required by law or regulation. Such audit may include both methods and results
under this Agreement.



8. Warranties and Indemnities. (a) Fiserv Warranties and Indemnities. Fiserv
represents and warrants that:



(i)(A) Services will conform to or exceed, in all material respects, the
specifications and performance standards and service level requirements set
forth in the Exhibits; (B) Fiserv will perform Client's work accurately in
reliance upon Client supplying accurate data and information and materially
complying with the procedures described in all Fiserv documentation, notices,
and advices; (C) Fiserv personnel will exercise due care in provision of
Services and Fiserv shall perform the Services in a professional manner; (D) the
Fiserv System will comply in all material respects with all applicable Federal
and State regulations governing Services; and (E) the Fiserv System is Year 2000
compliant. In the event of an error or other default caused by Fiserv personnel,
systems, or equipment, Fiserv shall promptly correct the data or information
and/or reprocess the affected item or report at no additional cost to Client and
in compliance with the performance standards and service level requirements set
forth in the exhibits. Client agrees to supply Fiserv with a written request for
correction of the error within 7 days, after Client's receipt of the work
containing the error. Work reprocessed due to errors in data supplied by Client,
on Client's behalf by a third party, or by Client's failure to materially comply
with the procedures set forth by Fiserv shall be billed to Client at Fiserv's
time and material rates, the applicable schedule for which shall be provided to
Client on an annual basis;



(ii) it owns or has a license to furnish all equipment or software comprising
the Fiserv System. Fiserv shall indemnify Client and its representatives,
successors, and permitted assigns, and hold Client and its representatives,
successors and permitted assigns harmless from and against any and all claims
made or threatened by a third party and all related losses, expenses, damages,
costs and liabilities, including royalties and license fees and reasonable
attorneys' fees and expenses incurred in investigation or defense ("Damages") to
the extent that such Damages arise out of an allegation that use of the Fiserv
System infringes a United States patent, copyright, or other proprietary right
of a third party. Client agrees to notify Fiserv promptly of any such claim and
grants Fiserv the sole right to control the defense and disposition of all such
claims suits or proceedings. Client shall provide Fiserv with reasonable
cooperation and assistance in the defense of any such claim; and



(iii) If the Fiserv System becomes, or in Fiserv's reasonable opinion is likely
to become, the subject of any claim, suit or proceeding arising from or alleging
infringement of, or in the event of any adjudication that the Fiserv System
infringes on, any United States patent, copyright, or other proprietary right of
a third party, Fiserv, at its own expense shall take the following actions in
the listed order of preference: (a) secure for itself the right to continue
using the Fiserv System; or (b) if commercially reasonable efforts are
unavailing, replace or modify the Fiserv System to make it non- infringing;
provided, however, that such modification or replacement shall not degrade the
operation or performance of the Services.



(b) Client Warranties and Indemnities. Client represents and warrants that: (A)
no contractual obligations exist that would prevent Client from entering into
this Agreement; (B) it has complied with all applicable regulatory requirements;
and (C) Client has requisite authority to execute, deliver, and perform this
Agreement. Client shall indemnify and hold harmless Fiserv, its officers,
directors, employees, and affiliates against any claims or actions arising out
of (X) the use by Client of the Fiserv System in a manner materially different
than that provided in this Agreement; and (Y) any and all claims by customers of
Client arising out of the performance or non- performance of Fiserv Services by
Fiserv ("Customer Claims"), provided that the indemnity listed in clause (Y)
hereof shall not preclude Client's recovery of damages (including Client's
payment of damages as a result of Customer Claims) pursuant to the terms and
subject to the limitations of this Agreement.



THE WARRANTIES CONTAINED IN THIS AGREEMENT ARE LIMITED WARRANTIES AND ARE THE
ONLY WARRANTIES MADE BY THE PARTIES. NEITHER PARTY MAKES, AND THE OTHER PARTY
HEREBY EXPRESSLY WAIVES, ALL OTHER WARRANTIES, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.



9. Limitation of Liability. (a) General. IN NO EVENT SHALL FISERV BE LIABLE FOR
LOSS OF GOODWILL, OR FOR SPECIAL, INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES
ARISING FROM CLIENT'S USE OF FISERV SERVICES, OR FISERV'S SUPPLY OF EQUIPMENT OR
SOFTWARE, REGARDLESS OF WHETHER SUCH CLAIM ARISES IN TORT OR IN CONTRACT.
FISERV'S AGGREGATE LIABILITY FOR ANY AND ALL CAUSES OF ACTION RELATING TO THE
SERVICES SHALL BE LIMITED TO THE TOTAL FEES PAID BY CLIENT TO FISERV FOR
SERVICES RESULTING IN SUCH LIABILITY IN THE THREE (3) MONTH PERIOD PRECEDING THE
DATE THE CLAIM ACCRUED. FISERV'S AGGREGATE LIABILITY FOR A DEFAULT RELATED TO
THIRD PARTY EQUIPMENT OR THIRD PARTY SOFTWARE WHICH MAY BE SUPPLIED BY FISERV
PURSUANT TO THE ADDITION TO THIS AGREEMENT OF EXHIBIT L "MATERIAL PURCHASED
THROUGH FISERV", SHALL BE LIMITED TO THE AMOUNT PAID BY CLIENT FOR SUCH
EQUIPMENT OR SOFTWARE. NEITHER PARTY MAY ASSERT ANY CLAIM AGAINST THE OTHER
PARTY MORE THAN 3 YEARS AFTER SUCH CLAIM ACCRUED.



(b) Lost Records. If Client's records or other data submitted for processing are
lost or damaged as a result of any failure by Fiserv, its employees, or agents
to exercise reasonable care to prevent such loss or damage, Fiserv's liability
on account of such loss or damages shall not exceed the reasonable cost of
reproducing such records or data from exact duplicates thereof in Client's
possession.



10. Business Continuity Plans. (a) General. Fiserv agrees to establish, maintain
and comply with a disaster recovery plan for each Service (collectively, the
"Business Continuity Plan"). The Business Continuity Plan shall include
contingency plans in the event of a Disaster, which is defined as any unplanned
interruption of the operations of or inaccessibility to Fiserv's service center
which requires, in Fiserv's reasonable judgment, relocation of processing to a
recovery location. Upon Client's written request, Fiserv shall make the Business
Continuity Plan available for Client's review at Fiserv's data center and shall
update the Business Continuity Plan, subject again to Client's right to review
as set forth herein. Fiserv shall notify Client as soon as possible after Fiserv
deems a service outage to be a Disaster. If other repairs and restoration
alternatives have been exhausted as contemplated under the Business Continuity
Plan, Fiserv shall move the processing of Client's standard services to a
recovery location as expeditiously as possible and shall coordinate the cut-over
to back-up telecommunication facilities with the appropriate carriers. Client
shall maintain adequate records of all transactions during the period of service
interruption and shall have personnel available to assist Fiserv in implementing
the switchover to the recovery location. During a Disaster, optional or on-
request services shall be provided by Fiserv only to the extent adequate
capacity exists at the recovery location and only after stabilizing the
provision of base services.



(b) Communications. The Business Continuity Plan shall also include a plan for
alternative communications in the event of a Disaster.



(c) Business Continuity Testing. Fiserv shall test the Business Continuity Plan
at least annually upon at least 90 days prior written notice to Client unless
such amount of notice is not practicable. Fiserv shall allow Client an
opportunity to participate in and assist Fiserv with such testing. Fiserv shall
provide the test results to Client's management, and shall make the test results
available to Client's regulators, auditors, and insurance underwriters, as
requested.



(d) Client Plans. Fiserv agrees to release information necessary to allow
Client's development of its own business continuity plan that operates in
concert with the Business Continuity Plan.



(e) Compliance with Applicable Performance Standards During a Disaster. Client
understands and agrees that the Business Continuity Plan is designed to
minimize, but not eliminate, risks associated with a Disaster affecting Fiserv's
service center(s). Fiserv does not warrant that Fiserv Services will be
uninterrupted or error-free in the event of a Disaster, but in the event of a
Disaster will use commercially reasonable efforts to comply with the applicable
performance standards set forth in the Exhibits. Client shall adopt a disaster
recovery plan relating to disasters affecting Client's facilities.



11. Termination. (a) Material Breach. Except as provided elsewhere in this
Agreement, either party may terminate this Agreement in the event of a material
breach by the other party not cured within sixty (60) days following written
notice stating, with particularity and in reasonable detail, the nature of the
claimed breach.



(b) Failure to Pay. In the event any invoice remains unpaid by Client 30 days
after due, Fiserv, at its sole option, may terminate this Agreement and/or
Client's access to and use of Fiserv Services. Any invoice submitted by Fiserv
shall be deemed correct unless Client provides written notice to Fiserv within
30 days of the invoice date specifying the nature of the disagreement.



(c) Remedies. Remedies contained in this Section 11 are cumulative and are in
addition to the other rights and remedies available to Fiserv under this
Agreement, by law or otherwise.



(d) Defaults. If Client defaults in the payment of any sum of money due as set
forth in Section 11(b); or if either party breaches this Agreement in any
material respect or otherwise defaults in any material respect in the
performance of any of its obligations and fails to cure such breach as set forth
in Section 11(a), or commits an act of bankruptcy or becomes the subject of any
proceeding under the Bankruptcy Code or becomes insolvent or if any substantial
part of the party's property becomes subject to any levy, seizure, assignment,
application, or sale for or by any creditor or governmental agency; then, in any
such event, the other party may, upon written notice, terminate this Agreement.
In addition, where Fiserv is the terminating party, Fiserv shall be entitled to
recover from Client as liquidated damages an amount equal to the termination fee
calculated pursuant to Section 11(e) below. Client party agrees to reimburse
Fiserv for any expenses Fiserv may incur, including reasonable attorneys' fees,
in taking any of the foregoing actions.



(e) Convenience. Client may terminate this Agreement by paying a termination fee
based on the remaining unused term of this Agreement, the amount to be
determined by multiplying Client's largest monthly invoice for each Fiserv
Service received by Client during the term (or if no monthly invoice has been
received, the sum of the estimated monthly billing for each Fiserv Service to be
received hereunder) by 80% times the remaining months of the term, plus any
unamortized conversion fees or third party costs existing on Fiserv's books on
the date of termination. Client understands and agrees that Fiserv losses
incurred as a result of early termination of the Agreement would be difficult or
impossible to calculate as of the effective date of termination since they will
vary based on, among other things, the number of clients using the Fiserv System
on the date the Agreement terminates. Accordingly, the amount set forth in the
first sentence of this subsection represents Client's agreement to pay and
Fiserv's agreement to accept as liquidated damages (and not as a penalty) such
amount for any such Client termination.



(f) Transition Services. Upon termination of this Agreement for any reason,
Fiserv agrees to continue to provide the Services to Client for up to 180 days,
if so requested by Client, subject to the following:



(i) Client shall provide written notice to Fiserv at least 60 days in advance of
its need for such Services.

(ii) Client shall pay for the Services at the then-current fees under the
Exhibits plus 30%, unless Client is terminating this Agreement pursuant to
Section 11(d), in which event such 30% increase shall not apply.

(iii) If Fiserv is terminating this Agreement pursuant to Section 11(b), Client
shall pre-pay Fiserv for all Services requested.



Fiserv further agrees to otherwise cooperate and provide reasonable and
customary assistance to Client to enable Client to deconvert from the Fiserv
System as it transitions to a new provider of the Services.



(g) Return of Data Files. Upon expiration or termination of this Agreement,
Fiserv shall furnish to Client such copies of Client Files as Client may request
in a Fiserv format, provided, however, that Client consents and agrees and
authorizes Fiserv to retain Client Files until (i) Fiserv is paid in full for
(A) all Services provided through the date such Client Files are returned to
Client, unless such payments are in dispute in accordance with Section 3(d); and
(B) any and all other amounts that are due or will become due under this
Agreement, unless such payments are in dispute in accordance with Section 3(d);
(ii) Fiserv is paid its then standard rates for the services necessary to return
such Client Files; (iii) if this Agreement is being terminated, Fiserv is paid
any applicable termination fee pursuant to subsection (d) or (e) above; and (iv)
Client has returned to Fiserv all Fiserv Information. Unless directed by Client
in writing to the contrary, Fiserv shall be permitted to destroy Client Files
any time after 90 days from the final use of Client Files for processing.



(h) Miscellaneous. Client understands and agrees that Client is responsible for
the deinstallation and return shipping of any Fiserv-owned equipment located on
Client's premises.



12. Dispute Resolution. (a) General. Except with respect to disputes arising
from a misappropriation or misuse of either party's proprietary rights, any
dispute or controversy arising out of this Agreement, or its interpretation,
shall be submitted to and resolved exclusively by arbitration under the rules
then prevailing of the American Arbitration Association, upon written notice of
demand for arbitration by the party seeking arbitration, setting forth the
specifics of the matter in controversy or the claim being made. The arbitration
shall be heard before an arbitrator mutually agreeable to the parties; provided,
that if the parties cannot agree on the choice of arbitrator within 10 days
after the first party seeking arbitration has given written notice, then the
arbitration shall be heard by 3 arbitrators, 1 chosen by each party, and the
third chosen by those 2 arbitrators. The arbitrators will be selected from a
panel of persons having experience with and knowledge of information technology
and at least 1 of the arbitrators selected will be an attorney. A hearing on the
merits of all claims for which arbitration is sought by either party shall be
commenced not later than 60 days from the date demand for arbitration is made by
the first party seeking arbitration. The arbitrator(s) must render a decision
within 10 days after the conclusion of such hearing. Any award in such
arbitration shall be final and binding upon the parties and the judgment thereon
may be entered in any court of competent jurisdiction.



(b) Applicable Law. The arbitration shall be governed by the United States
Arbitration Act, 9 U.S.C. 1-16. The arbitrators shall apply the substantive law
of the State of California, without reference to provisions relating to conflict
of laws. The arbitrators shall not have the power to alter, modify, amend, add
to, or subtract from any term or provision of this Agreement, nor to rule upon
or grant any extension, renewal, or continuance of this Agreement. The
arbitrators shall have the authority to grant any legal remedy available had the
parties submitted the dispute to a judicial proceeding.



(c) Situs. If arbitration is required to resolve any disputes between the
parties, the proceedings to resolve the first such dispute shall be held in
Santa Clara County, California or at another situs if the parties so mutually
agree, the proceedings to resolve the second such dispute shall be held in Santa
Clara County, CA, and the proceedings to resolve any subsequent disputes shall
alternate between Milwaukee, Wisconsin and Santa Clara County, CA.



13. Insurance. Fiserv shall at its own expense secure and maintain, and provide
to Client evidence of such coverage if Client so requests, the following types
of insurance policies:



(i) Comprehensive General Liability in an amount not less than $1 million per
occurrence for claims arising out of bodily injury and/or death and property
damage and/or personal injury;

(ii) Commercial Crime covering employee dishonesty in an amount not less than $5
million;

(iii) All-risk property coverage including Extra Expense and Business Income
coverage; and

(iv) Workers Compensation as mandated or allowed by the laws of the state in
which Services are being performed, including $500,000 coverage for Employer's
Liability.



14. Audit. Fiserv shall employ an internal auditor responsible for ensuring the
integrity of its processing environments and internal controls. In addition, as
may be required by law or regulation, Fiserv shall have, at its sole cost and
expense, periodic independent audits of its operations performed at least
annually. Fiserv shall provide Client with a copy of the audit of the Fiserv
service center providing Services within a reasonable time after its completion
and shall charge each client a fee based on the pro rata cost of such audit.
Fiserv shall also provide a copy of such audit to the appropriate regulatory
agencies, if any, having jurisdiction over Fiserv's provision of Services.



15. General. (a) Binding Agreement. This Agreement is binding upon the parties
and their respective successors and permitted assigns. Neither this Agreement
nor any interest may be sold, assigned, transferred, pledged, or otherwise
disposed of by either party, whether pursuant to change of control or otherwise,
without the other party's prior written consent, which shall not be unreasonably
withheld; provided, however, that Client may assign this Agreement to its
successor upon a change of control, subject to the following: (i) Such exception
shall not be applicable in the event Client has licensed Products from Fiserv
under this Agreement; (ii) the successor assignee shall be financially viable
and of proven ability to meet the requirements of this Agreement; (iii) the
successor assignee shall remain liable for then existing and future obligations,
acts, and omissions under this Agreement; and (iv) Client shall give Fiserv at
least 30 days prior written notice of such assignment. Fiserv may subcontract
any Services to be performed hereunder, provided, however, Fiserv provides to
Client the list of its subcontractors prior to the execution of this Agreement,
and upon Client's request thereafter. Any such subcontractors shall be required
to comply with all applicable terms and conditions of this Agreement, including
without limitation Sections 6, 10, and 13.



(b) Entire Agreement. This Agreement, including its Exhibits, which are
expressly incorporated herein by reference, constitutes the complete and
exclusive statement of the agreement between the parties as to the subject
matter hereof and supersedes all previous agreements with respect thereto.
Modifications of this Agreement must be in writing and signed by duly authorized
representatives of the parties. Each party hereby acknowledges that it has not
entered into this Agreement in reliance upon any representation made by the
other party not embodied herein. In the event any of the provisions of any
Exhibit are in conflict with any of the provisions of this Agreement, the terms
and provisions of this Agreement shall control unless the Exhibit in question
expressly provides that its terms and provisions shall control.



(c) Severability. If any provision of this Agreement is held to be unenforceable
or invalid, the other provisions shall continue in full force and effect.



(d) Governing Law. This Agreement will be governed by the substantive laws of
the State of California, without reference to provisions relating to conflict of
laws. The United Nations Convention of Contracts for the International Sale of
Goods shall not apply to this Agreement.



(e) Force Majeure. Neither party shall be liable for failure to perform under
this Agreement if its failure to perform is caused by any of the following
conditions: acts of God, war or civil disorder, fire, flood, sabotage, changes
in government codes, laws and regulations, or other causes beyond the
commercially reasonable control of the affected party, provided, however, that
Fiserv shall not rely on this force majeure provision as an excuse or delay in
its performance before first deploying the applicable elements of the Business
Continuity Plan.



(f) Notices. Any written notice required or permitted to be given hereunder
shall be given by: (i) Registered or Certified Mail, Return Receipt Requested,
postage prepaid; (ii) confirmed facsimile; or (iii) nationally recognized
courier service to the other party at the addresses listed on the cover page or
to such other address or person as a party may designate in writing. All such
notices shall be effective upon receipt.



(g) No Waiver. The failure of either party to insist on strict performance of
any of the provisions hereunder shall not be construed as the waiver of any
subsequent default of a similar nature.



(h) Financial Statements. Fiserv shall provide Client and the appropriate
regulatory agencies so requiring a copy of Fiserv, Inc.'s audited consolidated
financial statements.



(i) Prevailing Party. The prevailing party in any arbitration, suit, or action
brought against the other party to enforce the terms of this Agreement or any
rights or obligations hereunder, shall be entitled to receive its reasonable
costs, expenses, and attorneys' fees of bringing such arbitration, suit, or
action.



(j) Survival. All rights and obligations of the parties under this Agreement
that, by their nature, do not terminate with the expiration or termination of
this Agreement shall survive the expiration or termination of this Agreement.



(k) Exclusivity. Client agrees that Fiserv shall be the sole and exclusive
provider of the services that are the subject matter of this Agreement. For
purposes of the foregoing, the term "Client" shall include Client affiliates.
Client agrees not to enter into an agreement with any other entity to provide
these services (or similar services) during the term of this Agreement without
Fiserv's prior written consent. If Client is acquired by another entity, the
exclusivity provided to Fiserv hereunder shall apply with respect to the level
or volume of these services provided immediately prior to the signing of the
definitive acquisition agreement relating to such acquisition and shall continue
with respect to the level or volume of these services until any termination or
expiration of this Agreement. If Client acquires another entity, the exclusivity
provided to Fiserv hereunder shall take effect with such acquired entity as soon
as practicable after termination of such acquired entity's previously existing
arrangement for these services. If Client acquires a Fiserv client receiving the
same services as the Services from the same Fiserv business unit providing such
Services (the "Acquired Entity"), and Client moves all of the Acquired Entity's
processing under this Agreement, Fiserv will allow termination of the Acquired
Entity's Fiserv processing agreement without payment of a termination fee under
such agreement, provided that the Services under this Agreement (including the
additional processing for the Acquired Entity) continue for at least the
remainder of the then-current term of the Acquired Entity's Fiserv processing
agreement (the "Minimum Term"). If the Services do not continue for the Minimum
Term, Client shall pay to Fiserv the termination fee under the Acquired Entity's
Fiserv processing agreement for the remainder of the Minimum Term.



(l) Recruitment of Employees. Client agrees not to hire Fiserv's employees
during the term of this Agreement and for a period of 6 months after any
termination or expiration thereof, except with Fiserv's prior written consent.



(m) Publicity. The parties shall mutually agree on a press release relating to
the execution of this Agreement. Each party shall mutually agree with the other
regarding any media release, public announcement, or similar disclosure relating
to this Agreement or its subject matter and shall give the other party a
reasonable opportunity to review and comment on the content of such release,
announcement, or disclosure prior to its release. Notwithstanding the foregoing,
Fiserv shall have the right to make general references to Client and the type of
services being provided by Fiserv to Client under this Agreement in Fiserv's
oral and visual presentations to Fiserv clients, prospective Fiserv clients, and
financial analysts, provided that such reference shall be consistent with any
such mutually agreed press release.





IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the date indicated below.



For Client:

For Fiserv:

Heritage Commerce Corp.

Fiserv Solutions, Inc.



By:/s/ Philip L. Griffin



By:/s/ Sam Langham

Name: Philip L. Griffin

Name: Sam Langham

Title: Executive Vice President / CIO

Title: Executive Vice President, Fiserv Los Angeles



 

 

By: /s/ Teri Carstensen

 

Name: Teri Carstensen

 

Title: President, Western Region IP Operations

   

Date: October 20, 2003

Date: October 22, 2003

   



 

Account Processing Services

Client agrees with Fiserv as follows:

1. Services. Fiserv, through its affiliate, Information Technology, Inc., will
provide Client the Account Processing Services ("Account Processing Services")
specified in Exhibit A-1.



2. Fees. Client shall pay Fiserv the fees and other charges for the Account
Processing Services specified in Exhibit A-1. The fees listed in Exhibit A-2 are
valid for the account processing services Client contracts for as of the date of
the Agreement. If Client seeks additional services from Fiserv during the term
of the Agreement, Fiserv's fees therefore will be quoted to Client upon request.
Fiserv agrees to give at least 30 days written notice to Client of any changes
in the rules and procedures established for processing, unless such changes are
caused by changes made by the Federal Reserve System or otherwise beyond the
control of Fiserv, not permitting Fiserv to give such notice. Fiserv also agrees
to give Client at least 30 days written notice of changes to the Exhibits as may
be necessary to cover any increases in Federal Reserve System costs and charges.
The fees listed in Exhibit A-2 may be changed annually effective on the first
anniversary date of the Effective Date of this agreement and each succeeding
Effective Date anniversary upon sixty (60) days advance notice to Client. Each
change shall be limited to the change in the U.S. Department of Labor, Consumer
Price Index ("CPI") for All Urban Households in San Jose Metropolitan Area for
the most recent 12-month period for which such information is available or three
percent, whichever is greater. Fiserv will provide Client with 60 days prior
written notification of the fee change.



3. Responsibility for Accounts. Client shall be responsible for balancing its
accounts each business day and notifying Fiserv promptly of any errors or
discrepancies. Provided that Client notifies Fiserv promptly of any discrepancy
in Client's accounts, Fiserv shall, at its expense, promptly re-compute accounts
affected by discrepancies solely caused by the Fiserv Systems or provide for
another mutually agreeable resolution. Fiserv will use its best efforts to
correct errors attributable to Client or Client's other third party providers.
Reconstruction of error conditions attributable to Client or to third parties
acting on Client's behalf will be done at prevailing rates as set forth in
Exhibit A-2.



4. Annual Histories. Fiserv currently maintains annual histories, where
applicable, for its clients. These histories can be used to reconstruct Client
Files in an emergency. However, in order to permit prompt and accurate
reconstruction of accounts, Client agrees to retain at all times and make
available to Fiserv upon request the most recent data printout(s) received from
Fiserv, together with copies or other accurate and retrievable records of all
transactions to be reflected on the next consecutive printout(s).



5. Hours of Operation. Account Processing Services will be available for use by
Client during standard Fiserv business hours, excluding holidays, as specified
in Exhibit A-3. Account Processing Services may be available additional hours,
during which time Client may use Services at its option and subject to
additional charges, pricing for which shall be provided to Client on an annual
basis upon Client's request.



6. Performance Standards. Fiserv shall perform the Services in compliance with
the performance standards for the Account Processing Services ("Performance
Standards") set forth in Exhibit A-4. Fiserv shall not be liable for any damages
or losses to Client if the Account Processing Services are performed in
accordance with the Performance Standards and the terms of this Agreement.



7. Protection of Data. (a) For the purpose of compliance with applicable
government regulations, Fiserv has an operations backup center, for which Client
shall be charged no additional fees as of the Effective Date; provided that
Client may be charged a fair, prorated fee to the extent substantial changes are
required by law or regulation. Copies of transaction files are maintained by
Fiserv off premises in secured vaults.



(b) Upon Client providing access to Client Files through Client's customers'
personal computers or voice response system, Client agrees to indemnify and hold
harmless Fiserv, its officers, directors, employees, and affiliates against any
claims or actions arising out of such access to Client Files or any Fiserv files
(including the files of other Fiserv clients) or the Fiserv System or other
Fiserv systems.



8. Processing Priority. Fiserv does not subscribe to any processing priority;
all users receive equal processing consideration.



9. Forms and Supplies. Client assumes and will pay the charges for all
customized forms, supplies, and delivery charges. Custom forms ordered through
Fiserv will be subject to a 15% administrative fee for warehousing and inventory
control. Forms ordered by Client and warehoused at Fiserv will be subject to the
administrative fee set forth in Exhibit A - 2.



10. Regulatory Supervision. By entering into this Agreement, Fiserv agrees that
regulatory agencies having authority over Client's operations shall have the
authority and responsibility provided to the regulatory agencies pursuant to the
Bank Service Corporation Act, 12 U.S.C. 1867(C) relating to services performed
by contract or otherwise.







 

IN WITNESS WHEREOF, the parties hereto have caused this Exhibit A to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.



 

For Client:

For Fiserv:

Heritage Commerce Corp.

Fiserv Solutions, Inc.



By:_______________________



By:______________________

Name: Philip L. Griffin

Name: Sam Langham

Title: Executive Vice President / CIO

Title: Executive Vice President, Fiserv Los Angeles

   

Date: ____________________

Date: ____________________

 

Account Processing Services Description

Client and Fiserv agree as follows:

1. Fiserv Responsibilities. Fiserv will provide Client with the following ITI
Software Account Processing Services for the fees and charges out lined in
Exhibit A-2:

a. Base Services:

 * Account Analysis
 * ACH Processing
 * ATM Card Management and Transaction Authorization
 * Auto Transfers
 * Certificates of Deposits
 * Customer Information File (CIF)
 * Demand Deposit Accounting
 * Financial Management System (G/L)
 * Host Disaster Recovery Back Up
 * Lines of Credit
 * Loan Account Processing
 * Loan Investor Reporting
 * Mortgage Loans
 * EIM NSF/OD Return Processing
 * Query Report Writer - SMART
 * Retirement Processing
 * Release Installation
 * Savings Account Processing
 * Service Charge Modeling
 * Sweep Accounting
 * Tape - Fiserv Forms & Graphics or Deluxe Generation for Coupon Books (Weekly)
 * Tape (TRW) Format Generation for Credit Bureau (Monthly)



b. Interfaces:

 * ATM + Balance File or Behind the Switch
 * Deposit Platform
 * Host Teller
 * Fiserv Item Processing
 * Loan Platform





c. Network Support Services:



 * Data Communication line between Fiserv's account processing center and
   Client's primary banking location.



d. Training:



 * Refresher training available (additional cost)



e. Help Desk Services

Staffing and maintenance to undertake investigations, inquiries, and problem
resolution associated with the Application Processing Services software.

 * Applications support personnel will be available to assist and support
   Client's support services staff.
 * Account Management Staff to call on Client.



f. In addition to the services described above, Fiserv will provide programming
services specific to migrating existing SMART reports, as defined by Client, to
Premier Prime format. Client will provide specifications of desired SMART
reports to Fiserv. Fiserv will begin the programming effort associated with
migration upon execution of this Agreement and shall provide Prime format
examples to Client for Client's review and approval.



2. Client Responsibilities. Client will be responsible for the following
activities:



a. Personnel:



 * Project Manager
 * Staff necessary to assist in Implementation Services
 * Courier services for delivery of data

b. Third Party Software

Evaluation, selection, licensing, and procurement of maintenance for third party
application software as mutually agreed by Fiserv and Client.

   Obtain any necessary consents to utilize third party software licensed to
   Client as of the Effective Date, which consents shall be provided to Fiserv
   (the obtaining of such consents shall be a condition precedent to performance
   by Fiserv of its obligations).

   Advising Fiserv of any connections, upgrades, or enhancements that become
   available from third party vendors so that they may be installed on a
   mutually agreeable schedule and in accordance with the third party vendor's
   recommended time schedule.

 * Providing Fiserv with a complete copy of all license and maintenance
   agreements related to third party software.

Account Processing Service Fees



Fiserv will provide Client the following Account Processing Services in a
Resource Management environment (Client licenses all ITI software from
Information Technology Inc., Lincoln, NE) at the fees and prices indicated:

1. Account Charges (Per Month, Per Account)

Account Range Tiers

 

First 5,000 Accounts

$0.7000

Next 20,000 Accounts

0.6500

Next 75,000 Accounts

0.6000

Over 100,000 Accounts

0.5500

 

 

Closed Accounts

0.4500

Open and closed accounts of the following types are included in the monthly per
account total for billing purposes: Demand Deposit, Savings, Certificates of
Deposit, Loan Notes.

 

2. Other Monthly Charges



   

Monthly

 

Rate

Charge

Data Communications Line Charges - two lines proposed. One T-1 circuit for
network connectivity, one 512K line for reports and image statement file
delivery.

Pass Thru

Pass Thru

Courier

Pass Thru

Pass Thru

Microfiche - originals (per piece)

$2.0000

**

Microfiche - duplicates (per piece)

$0.3500

**

Network Management (per PC workstation)

$5.0000

**

Fiserv Local Print (per page)

$0.0300

**

SMART Reports ($50 monthly minimum, over 10 @ $5.00 per execution)

$5.0000

**

(Note Prime deployed to replace SMART Reports)

   



** Monthly charge is dependent on volume.

 

3. Optional Modules & Services



(Bold denotes proposed in initial configuration)

Monthly



Service Fee

ATM Interface - Positive Balance File

$100

ATM Interface - Standing Behind the Switch (Fiserv EFT)



Accounts Payable

$125

Asset Liability Module



Automated Collateral Insurance Module



Automated Credit Reporting



Bond Accounting System



Bulkfile Module (transmission only)

$100

CFI Laser Pro or Bankers Systems Interface (requires third party software)

$150

CFI Deposit Pro or Bankers Systems Interface (requires third party software)

$150

Check Reconciliation System

$150

Currency Transaction System



Delinquent Child Support Module (quarterly run & charge)

$175

Data Communications File Transfer

Included

Express Exception Item Module

Included

Federal Call Reporting



Fixed Assets

$75



Optional Modules & Services (continued):

Monthly Service Fee

Holding Company Reporting (daily)

$100

Loan Custodial Module



On-line Loan Collection System (requires hardware)



Paperless Item Module (ACH Origination)

$150

ACH payroll files submitted for processing $10/file



Platform Transfer Module

Included

Retirement Account Reporting Module

Included

Safe Deposit Accounting System



Stockholder Accounting System



Telebanc (Administration Fee)

$250

Telebanc Hardware and Software System (provided by client) to be located at
client site



Bill Payment Module



Remote Print (Depcon - software)

$133

Implementation of ITI modules for initial configuration

$233



Note: Client may choose to discontinue use of CFI Deposit Pro Interface and
Fixed Assets optional modules anytime during term of Agreement. Upon
notification of termination from Client, Fiserv LA will discontinue service of
module(s) and no longer charge monthly service fee for specified module(s).

4. One-Time Fees for Conversion, Implementation, Training and Other Costs





 

Service Bureau

Implementation Assistance/Set up Fee

$ 7,500



(Assistance with Data Mapping, Integration, General Ledger Design, Test Bank
Availability, Disaster Plan Setup, Remote Print Setup)



Training On site for Implementation

N/A



(End user training on-site, per day at $1,000). Additional training is available
at Fiserv Los Angeles or Fiserv ITI at the discretion of the Client. A schedule
of training classes may be obtained from a Client Account Manager or Help Desk
Representative.

Premier II ITI Installation Fees



Director (Excludes Server Transportation Costs)

 

$3,500





Document Import Program (DIP) for Prime Report ingestion into Director

 

Included



(Client to pay ITI license fee for DIP module. Fiserv LA to install DIP
program.)



Prime (Excludes Server Transportation Costs)

 

$3,000





Director Server Upgrades

 

$14,304



Server cards and fiber optic cables connection to mainframe

Implement Network backup services



One time for the programming and project management related to the migration of
report from

$ 7,500



SMART to Premier Prime format, in conformance with Client's specifications.
Client will provide

specifications of desired SMART reports to Fiserv. Fiserv will begin programming
effort associated with migration upon execution of Agreement and shall provide
Prime format examples to Client for review and final approval.

Travel & Expenses for Installation Services & Training additional.

Director

Monthly Fees

Facilities Management of Client's Director Server system in Fiserv LA Data
Center $ 1,500.00

 * Storage of reports and check images to be maintained on Client's Director
   Server

- Image Statement Composition to be performed on Client's Director Server

 * Image Statement Print file to be transferred to Client's Director Server for
   rendering

Client's responsibility:

 * Any cost of hardware and software upgrade to Director Server is the Client's
   responsibility
 * On-going equipment maintenance cost is Client's responsibility
 * All Director seat licenses are Client's responsibility



Fiserv responsibility:

 * All daily ITI Director processing
    * Statement Composition
    * Daily reports committed to COLD
    * Daily ingestion of check images

 * All ITI release upgrades
 * Fiserv will implement any hardware and software to keep Director Server
   current with ITI standards at the current Fiserv LA time and materials rate.

If Image Statement Print is necessary to be performed by the Fiserv LA Data
Center:

Image Statement Rendering through Director (virtual-render back) $0.075/acct.

Image Statement Print $0.035 per side

Courier Fees to deliver image statements to Heritage for rendering additional



Premier Prime

Monthly Fees

Facilities Management of Heritage Prime Server system in Fiserv LA Data Center $
970.00

Client's responsibility:

 * Any cost of hardware and software upgrade to Prime Server is the Client's
   responsibility
 * On-going equipment maintenance costs is Client's responsibility
 * All Prime seat licenses are Client's responsibility
 * Databases to be maintained on Client's Prime Server
 * Number of databases at Client's discretion

Fiserv responsibility:

 * Quarterly OFAC Reports
 * Daily Extract
 * Excess Per Account Fee > 13,333 accounts at $0.03 per account (accounts
   defined in Exhibit A-2 number 1.)
 * All ITI release upgrades
 * Fiserv will implement any hardware and software to keep Director Server
   current with ITI standards at the current Fiserv LA time and materials rate.

Premier eCom and eCorp

 * Client will continue to use Premier eCom and eCorp services from Fiserv
   eSolutions in Brookfield, WI.
 * Fiserv LA will install data circuit between Chatsworth, CA and Brookfield, WI
   for this service
 * Client will be responsible for data circuit costs for this service.

Fiserv Los Angeles will arrange with Client to have hardware maintenance for
Client's Director and Prime Servers to be included within the Fiserv Los Angeles
Data Center maintenance plan. Fiserv Los Angeles Data Center will charge a 15%
administrative fee on the actual Client maintenance fees for handling charge and
reporting to Client.

Heritage Commerce Corporation to provide the following software, hardware &
systems as necessary:

 * Communication Routers & Hubs
 * PC Workstations for Teller, Platform and Premier
 * Premier Thin Client Server (Navigator Communications Server)
 * Platform Scanner Hardware
 * Third-party software Server Operating System
 * Workstation software MS Access & SQL

Account Processing Hours of Operation

The Fiserv Los Angeles Data Center will be in operation for on-line Account
Processing Services in accordance with the following:



Monday 7:00 a.m. - 7:00 p.m.

Tuesday 7:00 a.m. - 7:00 p.m.

Wednesday 7:00 a.m. - 7:00 p.m.

Thursday 7:00 a.m. - 7:00 p.m.

Friday 7:00 a.m. - 7:00 p.m.

Saturday 8:00 a.m. - 2:00 p.m.

Sunday Not on-line



All times stated are in accordance with prevailing local times for the Fiserv
Los Angeles Data Center. The Fiserv Los Angeles Data Center observes national
holidays, and will be closed for on-line operations. Fiserv Los Angeles Data
Center will provide to Client as part of the project plan a Fiserv Los Angeles
Data Center contact list and escalation procedure.



Account Processing Performance Standards



Client and Fiserv agree as follows:



1. Measurement Period. The measurement period applicable to these performance
standards shall be one month (the "Measurement Period") and settlement quarterly
based on published quarterly reports by Fiserv Los Angeles.



2. On-Line Availability

a. Fiserv's standard of performance shall be on-line availability of the Fiserv
System (exclusive of failures of telecommunications and terminals) 99% of the
time that it is scheduled to be so available over the Measurement Period. Actual
on-line performance will be calculated monthly by comparing the number of hours
that the Fiserv System was scheduled to be operational on an on-line basis
exclusive of preventive maintenance and scheduled maintenance with the number of
hours, or a portion thereof, it was actually operational on an on-line basis, as
further defined below. Preventive maintenance will not be scheduled during
normal online processing hours. Preventive maintenance will be performed on only
mission critical equipment during on-line processing hours. Downtime caused by
reasons beyond Fiserv's control will not be considered in the statistics.



b. Fiserv agrees to apply credits to Client's account for Fiserv's failure to
achieve the on-line availability standard of 99% in any given month in
accordance with the schedule set forth below:



0 minutes/month unavailable 100% Fiserv LA will receive $125 bonus credit

1-160 minutes/month unavailable 99% Availability standard met

161-315 minutes/month unavailable 98% $250 credit to Client

316-475 minutes/month unavailable 97% $500 credit to Client

476- greater min./month unavailable 96% $750 credit to Client



3. Report Availability

a. Fiserv's standard of performance for report availability shall be that, over
the Measurement Period, 98% of all Critical Daily Information shall be available
for remote printing or dispatch to the courier on time without significant
errors. Critical Daily Information shall mean priority group reports that Fiserv
and Client have mutually agreed in writing are necessary to properly account for
the previous day's activity and properly notify Client of overdraft, NSF, or
return items. The agreed upon Critical Daily Information shall include core DDA,
SAV, COD, LAS and FMS (critical FMS reports only to be identified in the project
plan) reports necessary for servicing Bank client needs. On time delivery for
Critical Daily Information shall be 6:30 a.m. Pacific time if delivered to
Client's remote print facility and 8:30 a.m. Pacific time if delivered to Client
by courier. On time delivery for Special Forms defined as Notices and Check
print files shall 6:30 a.m. Pacific time if delivered to Client's remote print
facility. A significant error is one that impacts Client's ability to properly
account for the previous day's activity and/or properly account for overdraft,
NSF, or Return items. Actual performance will be calculated monthly by comparing
the total number of reports scheduled to be available from Fiserv to the number
of reports that were available on time and without error.



b. Fiserv agrees to apply credits to Client's account for Fiserv's failure to
achieve the report availability standard of 98% (on time and without error) in
any given month in accordance with the schedule set forth below:



100% availability Fiserv LA will receive $125 bonus credit

98-99.9% availability Report availability standard met

96-97.9% availability $300 credit to Client

less than 96% availability $500 credit to Client



4. Response Time - Fiserv's response time performance standard for 98% of
transactions shall be 2 seconds for a teller transaction or 3.5 seconds for a
terminal transaction on average as determined from measurements taken over a
Measurement Period. A transaction shall mean a basic deposit, withdrawal, or
monetary transaction. The measurement shall begin when the host computer
receives the data transmitted from the central processor and shall end when the
first data element has been received at the controller. Fiserv will log and
retain a record of response time maintaining appropriate analytical reports.
Fiserv will work with Client and third party vendors to ensure that the response
time set forth herein is met on an ongoing basis.



5. Client Inquiries - All Client inquiries will be acknowledged by Fiserv within
2 hours of request. A resolution of the inquiry will be completed by Fiserv
within 24 hours of the inquiry unless a later mutually agreeable time is agreed
to by Fiserv and Client.



6. Daily ACH

a. Fiserv shall process and post daily ACH by 9:00 a.m. Pacific time on each
business day 99% of the time based on the Measurement Period.



b. Fiserv agrees to make the applicable credits to Client's account for Fiserv's
failure to process and post daily ACH by the hour specified above 99% of the
time in any given month in accordance with the schedule set forth below:



100% Fiserv LA will receive $125 bonus credit

99-99.9% Daily ACH standard met

96-98.9% $150 credit to Client

less than 96% $300 credit to Client



7. Daily MICR Files

a. Fiserv shall process and memo post by 9:00 a.m. Pacific time on each business
day the daily MICR electronic files from the Fed 99% of the time based on the
Measurement Period. Measurement of this performance goal is dependent on Fiserv
LA receiving the electronic file from the Federal Reserve Bank in sufficient
timeframe to complete processing and memo posting by the stated timeframe. File
must be presented by Federal Reserve Bank by 8:00 a.m. PST on each business day.



b. Fiserv agrees to make the applicable credits to Client's account for Fiserv's
failure to process and memo post daily MICR electronic files by the hour
specified above 99% of the time in any given month in accordance with the
schedule set forth below:



100% Fiserv LA will receive $125 bonus credit

99-99.9% Daily MICR files standard met

96-98.9% $150 credit to Client

less than 96% $300 credit to Client



8. Client Direct File

Client will transmit the wire transfer file to Fiserv LA for posting by 6:00
p.m. Pacific time daily 99% of the time. Client will be responsible for
execution of daily transmission to Fiserv LA for processing. Fiserv shall
process the file nightly.



9. Image Statement Composition and File Transfer.

a. Fiserv LA will compose Client's image statement using the Client's Director
Service system and transmit print file to Client between 8:00 a.m. and 9:00 a.m.
Pacific time the morning after statement cycles dates (including EOM) 99% of the
time during each Measurement Period. Client is responsible for print and
finishing work associated with the statement process.



b. Fiserv agrees to apply credits to Client's account for Fiserv's failure to
compose the image statement and transfer the print file by the timeframe
specified above 99% of the time in any given month in accordance with the
schedule set forth below:



100% timely delivery Fiserv will receive $125 bonus credit

99-99.9% timely delivery Standard met

96-98.9% timely delivery $250 credit to Client

less than 96% timely delivery $500 credit to Client



c. Fiserv and Client agrees to review this performance standard after 60 days
and after March 2004 EOM and May 2004 EOM of actual performance and use
commercially reasonable efforts to improve the specified time of statement print
file delivery to better meet the Client's business requirements.

Item Processing Services



 

Client agrees with Fiserv as follows:



1. Services. Fiserv will provide Client the Item Processing Services ("Item
Processing Services") specified in Exhibit B - 1.



2. Due Diligence. All necessary information concerning Client's requirements for
Item Processing Services shall be set forth in a business assumptions list (the
"IP Business Assumptions List"), as set forth in Exhibit B - 5. Client
acknowledges that Fiserv has relied on the information contained in the IP
Business Assumptions List in determining pricing and performance levels for the
Item Processing Services. In the event of material change(s) in the actual
volumes (other than increased volumes due to the growth of Client's business),
types of items, and delivery times for work received from Client, as compared to
the IP Business Assumptions List, Fiserv shall have the right to adjust its fees
and/or performance standards accordingly upon 60 days' written notice to Client;
provided that such right shall not apply in the event of increased volumes due
to the growth of Client's business. Any increase in fees resulting from this due
diligence process shall not be subject to the CPI limitations as set forth in
Section 3 below.



3. Fees. Client shall pay Fiserv the fees and other charges for the Item
Processing Services specified in Exhibit B - 1. Fees listed in Exhibit B - 2 are
valid for item processing services and locations that Client contracts for as of
the date Effective Date. If Client wishes to obtain additional services and/or
use additional locations from Fiserv during the term of the Agreement, Fiserv
fees and services available, therefore will be quoted to Client upon request.
Fiserv agrees to give at least 30 days written notice to Client of any changes
in the rules and procedures established for processing items, unless such
changes are caused by changes made by the Federal Reserve System or otherwise
beyond the control of Fiserv, not permitting Fiserv to give such notice. If any
such change affects Fiserv's ability to meet the Performance Standards in
Exhibit B - 3, Fiserv and Client shall agree on the appropriate amendment to the
affected Performance Standard(s). Fiserv also agrees to give Client at least 30
days prior written notice of changes to the Exhibits as may be necessary to
cover any increases in Federal Reserve System costs and charges. The fees listed
in Exhibit B - 2 may be changed annually effective each January 1 beginning in
the year 2005 upon 60 days advance notice to Client. Each change shall be
limited to the change in the U.S. Department of Labor, Consumer Price Index
("CPI") for All Urban Households in San Jose Metropolitan Area for the 12-month
period proceeding each January 1, or (3%), whichever is greater. Fiserv will
provide Client with 60 days prior written notification of the fee change.



4. Performance Standards. Fiserv will perform the Item Processing Services in
accordance with the performance standards specified in Exhibit B - 3 (the
"Performance Standards"), subject to Client materially meeting its performance
obligations as set forth in Exhibits B - 1 and B - 3. Fiserv shall not be liable
for any damages or losses to Client if the Item Processing Services are
performed in accordance with the Performance Standards and the terms of this
Agreement.



5. No Fiduciary Relationship. Fiserv shall perform such Item Processing Services
for which Fiserv shall subscribe as agent of Client, and Fiserv shall not have
by reason of this Agreement a fiduciary relationship with respect to Client.



6. Lost, Destroyed, and Misplaced Items. Fiserv assumes no liability for any
item lost, destroyed, or misplaced while in transit before the item physically
arrives at the premises of Fiserv and is received by Fiserv. In the event any
items are lost, destroyed, or misplaced, and such event is not due to negligence
or intentional misconduct by Fiserv, Client shall be solely responsible for the
costs and expenses incurred by Fiserv in reconstructing any such items and for
any damages or other losses that may be incurred by Fiserv due to the collection
of such items. In the event Fiserv loses, destroys, or misplaces deposited items
as a result of negligence or intentional misconduct after acceptance of said
deposit, Fiserv shall be liable only for reasonable reconstruction costs of the
deposit. Reasonable reconstruction costs shall be only those costs that arise
from reconstruction of a microfilmed deposit. Fiserv shall not be liable for
reconstruction costs associated with a deposit for which Client cannot provide a
microfilmed record of such item(s) contained in the deposit. In no event shall
Fiserv be liable for the face value of any lost or missing item(s).



7. Governmental Regulation. This Exhibit shall be governed by and is subject to:
the applicable laws, regulations, rules, terms and conditions, as presently in
effect or hereafter amended or adopted, of the United States of America, Federal
Reserve Board, Federal Reserve Banks, Federal Housing Finance Board, and any
other governmental agency or instrumentality having jurisdiction over the
subject matter of this Exhibit. Each party agrees to abide by such requirements
and to execute and deliver such agreements, documents, or other forms as may be
necessary to comply with the provisions hereof, including, without limitation,
agreements to establish Fiserv as Client's Agent for purposes of delivery of
items processed hereunder from or to the Federal Reserve Banks. Any such
agreements shall be made a part of this Agreement and are incorporated herein. A
change or termination of such laws, regulations, rules, terms, conditions, and
agreements shall constitute, respectively, a change or termination as to this
Exhibit, subject to the limitations set forth herein.



8. Client Responsibilities. Client shall submit all items to Fiserv and
otherwise comply with all Client obligations in accordance with the requirements
set forth in Exhibit B - 1. Client shall maintain adequate supporting materials
(i.e. exact copies of items, records, and other data supplied to Fiserv) in
connection with the provision of Item Processing Services. Client shall provide
written notice of confirmation and/or verification of any instructions given by
Client, its agents, employees, officers, or directors to Fiserv in connection
with Fiserv's provision of Item Processing Services. Client shall be responsible
for balancing its accounts each business day and notifying Fiserv, within 7
business days, of any errors or discrepancies. In the event Fiserv discovers an
error or defect (Client understands that Fiserv shall be under no duty to
discover any such error or defect), Fiserv shall, upon Client's request, correct
any such error or defect and to make any adjustments in order to correct such
error or defect, consistent with the applicable performance standards.



9. Definition of Item. An item is defined as all checks and other documents
presented to Fiserv for processing, transactional entries generated by Client,
such as teller cash tickets, general ledger entries, loan entries and all
control documents such as batch tickets.







 

IN WITNESS WHEREOF, the parties hereto have caused this Exhibit B to the
Agreement to be executed by their duly authorized representatives as of the date
indicated below.



For Client:

Heritage Commerce Corp.

By:___________________________
Name: Philip L. Griffin
Title: Executive Vice President / CIO

Date:___________________________

For Fiserv:

Fiserv Solutions, Inc.

By:___________________________
Name: Teri Carstensen
Title: President, Western Region IP Operations

Date:___________________________



Item Processing Description of Services

Proof

: On each business day (excluding Saturdays, Sundays, and holidays), Client will
deliver to the Fiserv Processing Center, checks and other items deposited to
accounts with Client. Client will provide extra deliveries in support of proof
operations for peak day processing. Peak day processing is defined as any day
when Client's volume is expected to exceed 20% of daily average volume of the
previous months volume divided by the number of business days in the previous
month.





Client will contract with and pay for a courier, to pick up and deliver all work
between Client and Fiserv. Both parties will mutually agree upon the times of
pick-up and delivery. If Fiserv has not received the items from Client locations
by the agreed upon delivery times, Fiserv may, in its sole discretion and
without liability, delay the processing of such items until the next business
day. Fiserv will contact Client's after-hours contact and apprise said contact
of the situation. Client agrees to provide an after- hours contact and update
that contact should there be any change in Client personnel.



Client agrees to MICR encode documents to meet Fiserv requirements (ABA and
Account Numbers and Tran-codes)



Client is responsible for microfilming all items submitted to Fiserv.



Client agrees that all transactional entries, involving tellers' cash tickets,
general ledger entries, or loan entries shall be in balance, and that Fiserv may
return to Client, unprocessed, any transactional entries that are not in
balance.



Client agrees to segregate all over-the-counter items into batches not to exceed
3" in depth and to identify each such batch with an appropriate batch header,
which batch header shall meet written requirements provided by Fiserv. Client
further agrees to segregate all items by type (i.e., single deposit items will
be batched separately from multiple deposit items), and to provide a total for
each single batch.



Client agrees to include a batch manifest for each bag of work submitted to
Fiserv.



From the items submitted to Fiserv, Fiserv shall retrieve such "on-us"
information as may be necessary for the proper accounting of the items and shall
transmit this information, through telephone lines or by such other means as
Fiserv may, from time to time, deem appropriate to Client's data processor for
data processing.



Client authorizes Fiserv to create ledger holdover entries, deposit corrections,
or such other entries to balance transactions, except for those transactions
outlined in subsection 1.d. above, as may be necessary to the efficient
processing of the items.



After Fiserv has completed the process of retrieving and transmitting to
Client's data processor the information necessary for data processing, all
over-the-counter items not drawn against Client shall be forwarded for
collection to such correspondent banks as Client may designate from time to time
in writing to Fiserv.



All items drawn against Client and those items internally generated shall be
returned to Client or held by Fiserv in accordance with Client's written
instructions.



2. Encoding: Fiserv will encode the dollar amount on all items needing encoding
and presented to Fiserv as part of the Proof function described above. Fiserv
may encode additional fields, such as account numbers, deposit ticket totals, or
other items as specified by Client. Any such encoding will be according to terms
agreed to by Fiserv

. In no event will Fiserv be liable for losses to Client due to encoding errors
if Client has not materially satisfied all of its obligations set forth in
Section 1 above. Should Fiserv's encoding services fail to meet the performance
standard for proof of deposit set forth in Exhibit B-3, and Client incurs a
potential loss due to an encoding error, Client shall use its best efforts to
collect the amount in question from its customer prior to submitting a claim for
damages to Fiserv.





3. Exception Item Processing: Fiserv will either reject or pay items listed on
the appropriate report, in accordance with written instructions, by Client's
authorized officer or employee. The name of Client's officer or employee giving
such instruction shall be noted on the item or on such other record as Fiserv
may establish, together with the nature of the instruction. If Client has not
instructed Fiserv regarding the disposition of any exception item drawn against
Client by the agreed upon time each day, then Fiserv shall return it through the
presentment chain to the depository bank or institution. Instructions to Fiserv
on disposition of items that are received after the agreed upon deadline or are
changed can result in a late charge as specified in this Exhibit. Should
Fiserv's exception item processing fail to meet the performance standard for
exception item processing set forth in Exhibit B-3, and Client incurs a
potential loss due to an error, Client shall use its best efforts to collect the
amount in question from its customer prior to submitting a claim for damages to
Fiserv.



4. Statement Fine Sorting: [All checks, drafts, and other orders for the payment
of money drawn against accounts at Client that are to be stored by Fiserv, will
be retained by Fiserv until the end of each Client's checking account cycle. The
items will be sorted and made available for Client pick-up by 12:00 p.m. on day
of cycle. The checks will be sorting in account order based on the account
number of the checks sorted. Rejects will be made available to Client for the
sort. Any paid items from that day's return processing will be made available
the next day for Client.



5. Inclearings: Client authorizes Fiserv to receive its inclearing items daily
from the Federal Reserve Bank. Fiserv will balance the inclearing items to their
cash letters, capture the items on magnetic media, microfilm or image scan and
transmit the account information to Client's data processor. Fiserv will also
pull out for further handling the appropriate items for exception handling or
scrutinizing, and deliver the items to bulk file storage or to Client for
further processing.



6. Courier Service: The parties hereto acknowledge that it will be necessary to
make arrangements for the transport of items, records, and other data from
Client to Fiserv and from the Federal Reserve or Correspondent bank to Fiserv.
After Fiserv has provided the Item Processing Services, selected items, records,
and data must be transported from Fiserv to Client and the Federal Reserve. The
parties further acknowledge that the cost of such transportation shall be
Client's sole responsibility.



Client has the right to make provision for its own courier service to provide
the needed transportation as set forth in subsection 1.a. above. Should Client
not make provision for such courier service, or should Client request that
Fiserv make arrangements for such courier service, then Fiserv, for Client
benefit, shall make arrangements for such a courier service. Client must notify
Fiserv to provide such courier service no less than 30 days prior to the date
that Fiserv is to begin providing Item Processing Services.

Client shall pay Fiserv for any and all charges, expenses, or costs incurred by
Fiserv in contracting for said courier service.

Client understands and agrees that Fiserv shall not have or assume any liability
or responsibility for such items, records, or data until they reach Fiserv
premises and that Fiserv shall have no further responsibility or liability for
them after they leave Fiserv premises.

The courier service shall at all times be deemed Client's independent
contractor, and shall not, at any time or under any circumstances, be deemed
Fiserv's agent or employee, regardless of whether said courier service, at any
pertinent time herein, is affiliated with or employed by Fiserv.

Fiserv will monitor and track deliveries for Client. Should a delivery be
missing, Fiserv will notify Client promptly through appropriate channels. In the
event of a dispute as to the proper delivery of any records, Fiserv's records of
delivery will be accepted as the undisputed record of delivery.



7. Conversion Services: Fiserv will provide conversion services based on the
information provided by Client during the due diligence process. Following
Client's initial conversion to Fiserv Services, any additional requests will be
submitted to Fiserv at least 90 days prior to the required implementation date.
An estimate for the additional conversion services will be provided. The
implementation time for the conversion will be delayed if Client requires more
than 3 days to approve or decline the conversion estimate. Client also
acknowledges that Fiserv must approve any changes to the MICR line and/or
Account Number structure for Client prior to proceeding with a conversion.
Fiserv will make best efforts to attempt to convert new MICR line and/or Account
Number structures. Client agrees to eliminate any non-standard MICR line and/or
Account number structure as identified during the due diligence process from its
daily capture service within 120 days after the initial conversion date. Client
acknowledges that Fiserv may elect to charge a fee as specified on this Exhibit,
such as the Special Statements Fee listed in Exhibit B-2, for all non-standard
items processed in the service. Consistent with the terms of the performance
standards stated in this Exhibit, Client acknowledges that Fiserv may not be
able to achieve the stated performance standards on accounts, transactions, or
services involving non-standard MICR lines and/or Account Number structures. In
the event that the Account Number appearing on the statement does not equal the
Account Number on the MICR line, Fiserv will not be responsible for any
performance standards relating to statement preparation and rendition.



Initial Client conversion is based on the IP Business Assumptions List obtained
during the due diligence process. This work includes an inclearings, POD and
bulk file sort pattern. In addition, it includes a single extraction program to
support the transmission of a daily inclearings and POD file to a host site for
processing. Sort specifications will be developed in support of statement
rendition services. Standard reporting will be provided to Client to include a
daily transaction report sorted in transaction and account order, recaps of
transmissions and cash letters, and a daily cash report if required.



Research Services

: Fiserv will provide research and photocopy services upon request by Client.
Upon receipt from Client of a request for subpoena work or other significant or
voluminous research work, Fiserv will attempt to provide Client with an estimate
of the time required and corresponding cost to complete the request prior to
commencing the research services. Client must have selected an archival storage
service with Fiserv to provide Research Services.





Data Transmission

: Client and Fiserv acknowledge and agree that Client has separately contracted
with Client's data processor to provide data processing services for Client and
that Fiserv shall have no responsibility for the timeliness or quality of the
service provided by Client's data processor, unless such data processor is
Fiserv. Client's data processor shall deliver directly to Client all reports
generated from the data transmitted by Fiserv. Fiserv shall have no
responsibility for the timeliness of such delivery or for the adequacy or
accuracy of the reports supplied by Client's data processor, unless such data
processor is Fiserv, except for errors caused by Fiserv failure to transmit
information.





Image Services

: Fiserv will provide Client with remote research availability or exception item
decision support via a work station from 8:00 AM Eastern Time to 12:00 AM
Eastern Time Monday through Friday, excluding holidays, and on weekends and
holidays from 8:00 AM Eastern Time to Noon Eastern Time.



Fiserv will image capture Inclearings and POD through item capture.

Re-enter transit all rejects.

Fiserv will retain items sent to Fiserv for processing for up to 90 days at the
fee stated in Exhibit B-2 and will maintain the ability to furnish such items to
a customer upon request during such period.

After 90 days, Fiserv will destroy items sent to it for processing.

Fiserv will transmit images daily to Fiserv Chatsworth for purposes of loading
items into Director server.

Short Term Archive services are on RAID, with a response time of less than 10
seconds. Near Term Archive is stored in the tape silo, average response time for
these for a single query is two minutes or less. Long Term Archive response time
for items are available the next day.

11. Image Signature Verification: All designated inclearing items drawn against
accounts at Client, which are to be captured by Fiserv will be processed through
the Automated Signature Verification Technology to provide Client with a scoring
of the paid item signature as compared to the reference signatures. It is the
client's responsibility to maintain correct reference signatures and account
rules on the technology. Client acknowledges that Fiserv only provides a scoring
service and does not accept any responsibility for forged or counterfeit items
improperly paid by either client or technology. Client is responsible for
designating the items for return with the appropriate return reason each
business day by 3:00 p.m.



Item Processing Services Fees



Fiserv will provide Client with the Item Processing Services for the following
fees and prices indicated:



Fiserv Administrative Fee pursuant to Section 3(b) of the Agreement (excluding
postage and handling): 15%

I. Item Handling

- Sorter



Service

Volume/Range

Unit Fee

Description / Information

In-Clearing Capture



$0.013/item

Per item. High-speed capture of MICR data, balancing to Inclearing Totals and
extracts. A sequence number is spray endorsed on the items. Inclearings, Same
Day Capture.

In-Clearing Re- entry OVER 1%



$.25/item

Correcting of MICR via on-line terminal

Proof Encoding

<4 hour window

>4 hour window

>6 hour window

$0.030/per field

$.0260/per field

$0.023/per field

MICR encoding of all On-Us and Transit items received by Fiserv from Client. All
transactions are balanced. The proof tape is forwarded to client. POD, Transit,
GL, Savings, Loans, Lock Box, Counter Items. Windows are based on first deadline
- (cash letter or transmission). For work to be processed minimum window is 3
hours.

POD/Transit Capture



$0.016/item

High-speed capture of MICR data, balancing to proof totals, out sorting of other
On-Us Items (Sav, GL, Loan, etc.) creation of various Cash Letters and
extraction. A sequence number is spray endorsed on the items.

POD Reject Re-Entry OVER 1%



$0.35/item

Correcting of MICR data via on-line terminals.

Reject Repair



$0.25/ item

Client required stripping and re- qualification of items.

Microfilming



$0.003/item

Microfilming of prime pass items during capture. Inclearings, On-Us or Counter
Items, $15.00 minimum per roll.

Microfilming



$0.009/item

Additional microfilming pass for Returns, Statement Items, Daily Finesort,
Electronic Presentment. $15.00 minimum per roll.

Microfilming

Duplicate

$12.000/roll

Additional roll of microfilm.

Deposit Corrections



$2.00/item

Corrections of Client deposit/teller errors. Photocopy charges are extra.

Same Day Settlement



$5.00/letter

Fee assessed to accept Same Day Settlement Cash Letters on behalf of the
Financial Institutions. This is in addition to the per item fee charged as a
part of the Inclearings.

Cash Letter Preparation



$6.50/letter

Charge for preparation of Cash Letter(s)

Image item Scan



$0.008/item

Scanning of items for the purpose of Image Statements, Image Archive and
Retrieval.

Image item re-Scan



$.02/item

Scanning of items for Clients that do not use other IP services

Image Reject Item Correction



$0.250/item

Reject repair of image items.

Exception Item Pass



$0.004/item/pass

Single pass of On-Us items for the purpose of pulling items for review/return to
Client. Statement Cycles are also pulled at this time.

[I. Item Handling

- Sorter (continued)]



Service

Volume/Range

Unit Fee

Description / Information

Fine Sorting



$0.006/item

High speed sorting of items into account number order. Inclearings, GL, Savings,
Loans, On-Us, Cycle Sorting, Bulk file Sort, Daily Fine Sort.

Serial Sorts



$0.016/item

High-speed sorting of items into check number order per Client Request.

II. Bookkeeping Services

Service

Unit Fee

Description / Information

Returns Items - Qualified - Automated

$1.25/item

Automated pulling of return items upon Client timely return decision. Fiserv
strips or inserts item into a document carrier, encodes the special Fed
character and Routing Number of Bank of first deposit. Fiserv balances the
items, stamps the return reason, prepares the Return Cash Letter advice and
delivers to the FRB.

Return Items - Raw - Automated

$1.00/item

Automated pulling of return items upon Client timely return decision. Items are
balanced, stamped with the return reason, Cash Letter advice created and
delivered to the FRB. FRB qualifies and processes the items.

Return Items - Qualified - Manual

$3.40/item

Manual pulling of return items upon Client timely return decision. Fiserv strips
or inserts items into a document carrier, encodes the special Fed character and
Routing number of the bank of first deposit. Fiserv balances the items, stamps
the return reason, prepares the Return Cash Letter advice and delivers to the
FRB.

Late Return Items

$5.00/item

Return item processing that exceeds the normal 24-hour FRB window for regular
returns or is past the established deadline for the return decision. Late
Returns are subject to collection rules and procedures.

Fax Requests

$1.00/item/side

Copying and faxing as requested and defined by Client.

Large Dollar Notification

$3.25/item

Client notifies Fiserv of the large items to be returned. Fiserv notifies the
bank of first deposit of the return. (Does include the cost of the return.)

Chargeback Forwarding

$2.00/cashletter

Fiserv forwarding of chargebacks via the next scheduled courier delivery to the
Client or re-deposit to the Fed. ($50.00 monthly minimum.)

Photo Copies

$2.75/item

Upon Client request, Fiserv creates a copy of a processed item from microfilm
and provides via fax, mail, or both. Turn around within a 24-hour timeframe.

Photo Copies - Expedited

$4.00/item

Upon Client request, Fiserv creates a copy of a processed item from microfilm
and provides via fax, mail or both. Turn around within a 4-hour timeframe.

Research Work

$25.00/hour

Any client requested research other than a Center created error. Billed in ½
hour increments.

Original Item Retrieval

$3.00/item

Upon Client request, Fiserv pulls an original item for forwarding via fax, mail
or both to the Client or FRB.

Fed or Correspondent Adjustments

$10.00/item

Research of outages. (Plus Research time if over ½ hour).

Non-Cash Collection

$2.00/envelope

Fiserv forwarding of envelope via the next scheduled courier delivery to the
FRB.

Daily Fed Notification

$55.00 Per Month

Notification of Daily Cash Letter Deposited at the FRB.

Image Signature Verification

$0.10/item

Fiserv operate technology to score signature of designate items against client's
reference signature database.

Image Signature Verification Workstation Software

$500.00 per copy

Software for the viewing Automate Signature Verification Suspects for return
item decision making.

III. Image Archive

Service

Unit Fee

Description / Information

Seven Year Image Storage

$0.003/item

Storage of images for seven years using the Fiserv migrated media storage
capability.

Short Term Retrieval

$0.200/item query

Retrieval of image items stored on RIAD Disk Technology. (60 day minimum
provided)

Near Term Retrieval

$0.500/item query

Retrieval of image items stored on Tape Silo Technology. (minimum 2 years
provided)

Long Term Retrieval

$3.00/item query

Retrieval of image items from Tape Library Service.

Image Library Software

$995.00/first copy

Software for the viewing of images on CD-ROM or archive.

Image Library Software

$500.00/add'l copies



Annual Maintenance on Image Library Software

$75.00/copy

Annual fee for software.

Client Internet Access

$250.00/month

Client access to Fiserv's Internet - Virtual Private Network

IV. Image Distribution

Service

Unit Fee

Description / Information

CD ROM Distribution

$25.00/CD plus postage/handling for next day delivery

Creation of CD containing imaged items or Creation of CD containing a complete
cycle of client customer Image Statements (per CD per Cycle).

Image Item Export

$0.005/item Non-Fiserv Host

$0.003/item Fiserv AP Host

Creation of a multi-tif image file for captured items that are made available to
client via FTP server for daily download.

VI. Set up / Other Fees

Service

Unit Fee

Description / Information

One-time bundled fee

$7,500.00

For Image Processing Set Up, Image Signature Verification Set Up, Item
Processing Set Up and Conversions/ Implementation

Processing Minimum Per Month

$1,500.00/month

Item Processing Services. Pass-through charges are excluded from minimum.

Programming

$150.00 per hour

Bid provided. Special requests that require detailed programming.

Training



Bid provided.

Client Internet Access Set Up Fee

$500.00

Fee based on client's compliance with Fiserv's VPN connectivity standards.

VII. Customer Printed Statements - Rendering & Safekeeping (truncated)

Service

Unit Fee

Description / Information

Bulk File Storage

$0.004/item

Bulk filed items housed in Fiserv facility pending statement processing.

Truncated/Image Item Storage & Destruction

$0.003/item

Truncated/Imaged items housed in Fiserv facility pending destruction after 60
days.

Additional Storage

$0.0001/item/month

Items housed in Fiserv facility over the 60-day storage.

VIII. Miscellaneous

Service

Unit Fee

Description / Information

Subpoena Requests/Research

$15.00/hour

Research requested by subpoena. Billed in ½ hour increments plus $1.00 per item
Photocopy fee. Bid provided. Client agrees to pay Fiserv's then-current charges
for all subpoena requests, research, and copying services provided by Fiserv
following termination or expiration of this Agreement.

Special Handling - Account Number Formats



Bid provided.

Special Handling - Multiple R/T Numbers



Bid provided.

Data Entry



Bid provided.

Deposit Bag/Envelope Handling (Optional service)

$1.50 per bag/envelope

Receipt and manifesting of any direct deposit from Client's customer to IP
center or special handling. $100.00 monthly minimum and $50.00 per occurrence
for cash handling fee.

Microfiche - Original

$2.00 per fiche

Original record of MICR items captured daily.

Microfiche - Duplicate

$0.45 per fiche

Duplicate microfiche copy of MICR items captured daily for Client copy.

Transmission

$0.005/item

Transmitting of MICR data to a Client application processor (non-Fiserv host).
Also for the receipt of Exception Item Files/Statement File/Print File.

Item Processing Performance Standards



1. Client preparation and presentation of work for Fiserv proof department



a. SUBJECT: Presentation and Delivery of Work

b. DESCRIPTION:

- Credits come before debits

- Customer deposit is the first credit

- Items are encoded with route/transit number, account number and proper
trancode

- If multiple amounts, correct amount is circled (Currency not to be included)

c. PROCEDURE: Fiserv will notify Client of specific non- performance issues as
required.



2. Client preparation and presentation of work for Fiserv proof department

a. SUBJECT: Categories

b. DESCRIPTION:

- Multiple item transactions batched

c. PROCEDURE: Fiserv will notify Client of specific non- performance as
required. Client to review encoding error rate reports, which shall be provided
on a regular basis by Fiserv. Based on the reports, Fiserv may request that
Client approve reasonable adjustments to the procedures.

3. Client preparation and presentation of work for Fiserv proof department

a. SUBJECT: Batches and Control Tickets

b. DESCRIPTION:

- All Tickets are teller stamped

- All items are properly logged

- Bundles are limited to 3" or 250 items, whichever limit is reached first.

- Tape listings accompany multiples

c. PROCEDURE: Fiserv will notify Client of specific non- performance issues as
required. Client to review encoding error rate reports, which shall be provided
on a regular basis by Fiserv.

4. Client preparation and presentation of work for Fiserv proof department

a. SUBJECT: Work Shipment

b. DESCRIPTION:

- All work for proof is in clear plastic bag

- Correspondent bank correspondence in clear plastic bag

- Clear plastic bag is in the Fiserv bag

- Other correspondence in the Fiserv bag

- Client will submit 100% of the cumulative Proof items by 7:15 p.m. Pacific
time on Monday - Thursday, and 8:30 p.m. Pacific time on Friday. In addition,
Client will use commercially reasonable efforts to submit on Monday - Thursday
25% of the cumulative by 5:00 p.m., 40% of the cumulative by 6:00 p.m. Pacific
time, 65% of the cumulative by 6:45 p.m. Pacific time, and 100% of the
cumulative by 7:15 p.m. Pacific time. A courier schedule will be attached to
Exhibit B from Central Express courier service.

c. PROCEDURE: Fiserv will notify Client of specific non-performance issues as
required.

5. Fiserv proof and balancing of work received from Client for processing



a. SUBJECT: Proof of Deposit for dollar amount encoding

b. DESCRIPTION:

- Dollar encoding errors to meet service goals

- Corrections made with accepted medium

- Customer Corrections are legible and complete

- Customer Corrections have the correct reason listed

- All Customer Corrections over $100.00 are documented with accompanying copies
as required.

- Items are endorsed with the proper bank stamp in proper Regulation CC position

- Transaction Corrections using G/L debits and credits contain the correct
information

- Suspense documentation is legible and complete

- Items placed into holdovers by Fiserv will be documented

- Differences of under $5.00 will be charged to a General Ledger account

c. SERVICE REQUIREMENT: 99.990%

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with accompanying
documentation to Client Services.

e. MEASUREMENT: Percent of Proof Encoding Volume

6. Fiserv modification of MICR rejects

a. SUBJECT: Reject Re-entry/ Reconciling or Balancing

b. DESCRIPTION:

- Modified MICR reject errors to meet service goals

- Transaction Corrections using G/L debits and credits contain the correct
information

- Suspense documentation is legible and complete

- Items placed into suspense by Fiserv will be documented

- Differences of under $5.00 will be charged to a General Ledger account

c. SERVICE REQUIREMENT: 99.7%

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with accompanying
documentation to Client Services.

e. MEASUREMENT: Percent of Volume (Based on total rejects)



7. Fiserv preparation of outgoing transit items

a. SUBJECT: Transit Cash Letter Processing

b. DESCRIPTION:

- Cash Letters are sent out with correct total(s)

- Cash Letters are sent with complete bundle count(s)

- Cash Letter differences are explained

- Cash Letters for proper bank are used

- Cash Letters for the correct correspondent are used

- Cash Letters sent out in timely manner

- Low speed cash letters will be sent out within 24 hours of stated deadlines

- On-us items will not be sent out in transit cash letters

c. SERVICE REQUIREMENT: Not to exceed one error per cash letter endpoint per
every two months

- Delays are not to exceed one per every two months that are within Fiserv's
control.

- Fiserv will meet a release deadline of 9:15 p.m. Pacific time.

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with appropriate
documentation to Client Services.

e. MEASUREMENT: Record of Occurrence based on cash letter endpoints

f. Fiserv agrees to apply credits to Client's account for Fiserv's failure to
achieve the service standards stated above during any two-month period in
accordance with the schedule set forth below:

i. No Delay or Error During Two-Month Period $50.00 bonus credit to Fiserv IP

ii. One Delay or Error During Two-Month Period No Credit

iii. Two Delays or Errors During a Two-Month Period Reimburse Client for value
of funds at current Federal Fund rate, not to exceed $250.00

iv. Three Delays or Errors During a Two-Month Period Reimburse Client for value
of funds at current Federal Fund rate, not to exceed $500.00

8. Fiserv capture and transmission of work from proof department

a. SUBJECT: Second Shift Transmissions

b. DESCRIPTION:

- All transmissions shall be sent by Fiserv to Fiserv LA by 9:00 p.m. Pacific
time Mon.- Thurs. and 11 p.m. Pacific time Friday to insure that posting can be
completed timely.

c. SERVICE REQUIREMENT: Transmission errors or delays are not to exceed one per
month that are within Fiserv's control.

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with accompanying
documentation to Client Services.

e. MEASUREMENTS: Record of Occurrences. Fiserv agrees to apply credits to
Client's account for Fiserv's failure to achieve the transmission standards set
forth above during any month in accordance with the schedule set forth below:



No transmission error or delays results in $50.00 bonus credit to Fiserv IP.



One occurrence during the month for which Fiserv's transmission errors or delays
results in Client not having available to it by 7:00 a.m. Pacific time the next
business day the information it needs for on- line and report availability, no
credit to Client's account.



On the second and subsequent occurrence during the same month for which Fiserv's
transmission errors or delays results in Client not having available to it by
7:00 a.m. Pacific time the next business day the information it needs for
on-line and report availability, Fiserv shall credit $250 to Client's account.

9. Fiserv check filing and sorting requirements



a. SUBJECT: Statement Item Sorting

b. DESCRIPTION:

- Fiserv will store checks by statement cycles as defined in the daily cycle
file from ITI.

- Fiserv will sort check in account number order based on the account number on
the check.

- Fiserv will bundle rejects from the sort and place separately in the box for
shipping.

- Paid exception items for the current date will not be included in the sort. -
Items required for non-image account statements to be sorted and available for
pick-up by 12:00 p.m. Pacific on day of cycle. The number of checks to be sorted
not to exceed 10,000 items.

c. SERVICE REQUIREMENT: 98% on time

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with accompanying
documentation to Client Services.

e. MEASUREMENT: Percent of Total Items Bulk filed

10. Fiserv processing of exception items (Outgoing Return Items) when Client has
submitted final return decisions by 12:30 p.m. daily

a. SUBJECT: Outgoing Returned Items

b. DESCRIPTION:

- The correct items will be returned

- All returned items are stamped with the correct return reason

- The items Client wants returned are returned on the day they are listed as
exceptions

- The T-186 balances to the Fed return total daily

- G/L entries made for all check reversals

- Rejected debit totals balance

- Large items notified through EARNS

- Items are returned within specified Regulation CC. time requirements

- Items are paid using correct account number and trancode

- Proper bank's T-186 forms are used

c. SERVICE REQUIREMENT: 99.94% (6 errors per 10,000 return items)

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with accompanying
documentation to Client Services.

e. MEASUREMENT: Percent of Total Outgoing Return Items



11. Fiserv qualification of Return Items

a. SUBJECT: Qualification of Outgoing Return Items

b. DESCRIPTION:

- Properly Encode the return with the Bank of First Deposit Routing Number

- Properly Encode the return with a 2 in position forty-four of the MIRC line

c. SERVICE REQUIREMENT: 99% (1 error per 100 requalification)

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with accompanying
documentation to Client Services.

e. MEASUREMENT: Percent of Total Return Items Qualified

12. Fiserv research of items, photocopy production

a. SUBJECT: Research

b. DESCRIPTION:

- The turn-around time for a research request will be 48 hours from the time of
receipt (unless Fiserv otherwise notifies Client, as in the case of subpoena
research or other significant or voluminous research requests).

- For subpoena research or other significant or voluminous research requests,
Fiserv will provide a completion commitment estimate to Client within 48 hours
of receipt.

- Best effort will be made to produce quality photocopies

- Trace reports will be delivered to Client within 2 business days

c. SERVICE REQUIREMENT: 99.0% (1 error per 100 requests)

d. PROCEDURE:

- Client will notify Fiserv of specific non-performance issues by submitting a
service incident report in the form approved by Fiserv with accompanying
documentation to Client Services.

e. MEASUREMENT: Percent of Total Research Request and Photocopies Serviced

13. Fiserv's Operation of Image Signature Verification Services

a. DESCRIPTION:

- All properly designated items will be scored against reference signatures and
account rules.

- All returned items have correct reason stamp

- All items to be returned are on the proper bank's T-186

- All scored items will be made available to the Client daily for review by 8:30
a.m.

- Client will complete the selection of return items by 3:00 p.m. daily.

- Client will coordinate only one return decision when the item has multiple
exception types

b. SERVICE REQUIREMENT: Delays are not to exceed one per month that are within
Fiserv's control.

DESIGNATION OF PAYMENT

FOR ITEM PROCESSING SERVICES

Client shall pay for monthly item processing services by ACH transaction, as per
Agreement sub-paragraph 3.(e).

Complete the Authorization Agreement below for ACH Debit.

Authorization Agreement For Automatic Payments

For Item Processing Services

Fiserv is hereby authorized to initiate debit entries on Client's account at the
depository institution indicated below, hereinafter called DEPOSITORY, for
payment of item processing services. (All information must be provided)

DEPOSITORY NAME ______________________________

CITY ___________________________________ STATE _______________________________
ZIP _________

TRANSIT/ABA NO. ___________________________________ MASTER ACCOUNT NO.
_____________________

ACCOUNT NAME _____________________________________________________

This authority is to remain in effect until Fiserv and DEPOSITORY have received
written notification from Client of termination in such time to afford Fiserv
and DEPOSITORY a reasonable opportunity to act on it. Client agrees to direct
such notification to the Corporate Finance and Accounting Department of Fiserv
at19935 Walnut Drive, Walnut, CA 91789. Client has the right to stop payment of
a debit by notifying DEPOSITORY in time to allow DEPOSITORY a reasonable
opportunity to act prior to charging the account listed above.

CLIENT NAME: _____________________________________

ADDRESS: _________________________________________

CITY ___________________________________ STATE _______________________________
ZIP _________

AUTHORIZED SIGNATURE __________________________________________

(Signature must be identical to that now on file with DEPOSITORY.)

TITLE ___________________________

DATE ________________________



 

 

 

F





DISPUTED ITEM(S) FOR ACH PAYMENT



___________________________ _________________

CLIENT NAME DATE OF REQUEST

 

_________________________ ___________________

INVOICE NUMBER INVOICE DATE

 

ITEM(S) DISPUTED AND AMOUNT:















REASON FOR DISPUTE:















Please deduct a total of $_____________________ from my next ACH debit payment.
I will resolve these issues with my Fiserv Account Executive within the next 10
business days.

 

 

__________________________________________ _________________

NAME - SIGNED BY TITLE

 

__________________________________________

IP Business Assumptions List